Citation Nr: 1456532	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that, in December 2010, the Veteran testified at a hearing held at the RO before a Veterans Law Judge who has since retired.  A transcript of that hearing is of record.  In October 2014, the Veteran was notified that he could attend another hearing conducted by a different Veterans Law Judge who would decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal).  The Veteran responded in November 2014 that he did not wish to appear at another hearing and requested that the Board proceed with the adjudication of this appeal.

This case was previously before the Board in April 2012, at which time the claim for entitlement to service connection for bilateral hearing loss and tinnitus was reopened based on the submission of new and material evidence and remanded for additional development.  The case has since been returned to the Board for appellate review. 

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  A review of the Veterans Benefits Management System (VBMS) reveals an October 2014 brief from the Veteran's representative and documents that are duplicative to the evidence in the paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an additional remand is necessary prior to final adjudication of the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.   

The Veteran has contended that his hearing loss and tinnitus are the result of noise exposure during active service.  The Veteran's military occupational specialty (MOS) was field artillery operations and intelligence.  See DD Form 214.  At the December 2010 hearing, the Veteran clarified that his duties involved fire direction control and that he was exposed to continuous noise from howitzers, mortars, and other weapons, which in turn caused hearing loss and tinnitus.  See Board transcript at 3-5 and Veteran's February 2009 statement.  Moreover, the evidence of record indicates that the Veteran had complained of hearing loss due to military noise exposure and due to his vocation as a locomotive engineer.  See November 1991 Humana Hospital treatment record.  

The Veteran was afforded a VA examination in April 2012 to determine the etiology of his hearing loss and tinnitus.  The VA examiner concluded that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  In so doing, she noted that the Veteran had normal hearing during service and at the time of his separation from service.  She believed that his hearing loss was more likely due to 35 years of working for a railroad. She also stated that it was at least as likely not that the Veteran's tinnitus was a symptom associated with his hearing loss.

The Board finds that the April 2012 examination was inadequate.  First, it appears that the examiner did not fully consider the Veteran's report of in-service noise exposure in providing the opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service treatment records to provide a negative opinion).  In fact, the examination report does not include a history of military, occupational, and recreational noise exposure.  There was simply no discussion of the Veteran's reported noise exposure in service.

Second, the Board notes that the VA examiner based her opinion on the lack of medical evidence of hearing loss in service.  However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

It would have been helpful had the examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss and tinnitus or described how hearing loss and tinnitus which result from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure or acoustic trauma in service as opposed to some other cause.

For these reasons, the Board finds that an additional VA examination and medical opinion are needed. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including any VA medical records dated since August 2010.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should state whether it is at least as likely as not that the Veteran's hearing loss and tinnitus manifested in service or are otherwise causally or etiologically related to his military service, including noise exposure therein.  

The examiner should consider the Veteran's MOS in field artillery operations.  The Veteran has testified that his hearing loss and tinnitus began in service as a result of exposure to explosions, including those from howitzers, mortars and firearms.  

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how these disabilities develop from other causes, in determining the likelihood that current bilateral hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




